DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 02/07/2019.
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 12/10/2018 hasbeen placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 12/10/218 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1 is  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 it is unclear what claimed “a catalyst composite” is in   relation with instant Specification. Para 18 of the instant Specification (cited from PgPub US 2020/0014037) teaches: “the catalyst composite may be prepared by drying a mixture including catalyst and the first binder” (Emphasis by Examiner).  One skilled in the art can conclude that said catalyst composite can be prepared by another method. Instant claim 9 claims: “the catalyst composite is prepared by drying a mixture comprising the catalyst and the first binder”. Therefore, one skill in the art would easily interpreted that the catalyst composite of claim 1, can be prepared by different method.  In other hand the instant Specification teaches Step S3 comprising preparation of catalyst composite by drying of the catalyst mixture (para 41, step S3) and no other methods for preparation of the electrode composite.  That make indefinite the limitation of “catalyst composite”: is said catalyst composite product of mixing and drying mixture of catalyst and binder, or some other mixture for example mixture catalyst and binder (Nafion perhaps) in solution?  Moreover, instant Specification teaches only one method for making the catalyst composite (with drying). That may raise a question regarding scope of enablement. Moreover instant Specification teaches step S3 as a part of the process of manufacturing the membrane electrode assembly, while instant claim 1 does not recite S3.
Claims 2-19 depend from claim 1 directly or indirectly and fall therewith.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,916,781 to Oh in view of US 20130089805 to Brooker.
Regarding  claim 1, Oh claims in claim 1  a method of manufacturing a membrane electrode assembly, comprising steps of preparing a catalyst composite comprising a catalyst and a first binder, applying a catalyst admixture comprising the catalyst composite (ink),  forming electrode using catalyst admixture (ink). Oh does not expressly claim wherein the catalyst ink comprising second binder, a step comprising porous substrate and a step of forming a second electrode.
Brooker teaches a membrane electrode assembly and method for manufacturing thereof , the method comprising  steps of making catalyst in comprising electroactive particles and bander, applying said ink on porous support and forming second electrode (at least one electrode, claims 1 and 2). Therefore, a use binder in the catalytic ink is very well known in the art).  Moreover, forming another electrode is also routine step in the process of manufacturing MEA. Therefore, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the *method of Oh by adding binder to step of the mixing the ionomer binder-coated catalyst composite with a second carbon and a solvent to prepare a catalyst
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure KR20170089486
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727